DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Additional Reference 
The prior art of Edens (WO 2014/121216) teaches in Fig. 6 [0037] a pivot fastener 634 but is silent to and a second alignment pin attached to the actuator-sensor plate and extending from the surface of the actuator-sensor plate, and the second alignment pin is configured to engage with a second alignment opening defined by the fluid cassette.

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest A blood treatment apparatus comprising: an actuator-sensor plate comprising a surface configured to interface with and support a fluid cassette during use of the blood treatment apparatus, the actuator-sensor plate including at least one integrated actuator configured to interact with the fluid cassette while the fluid cassette is connected to the blood treatment apparatus; a first alignment pin attached to the actuator-sensor plate and extending from the surface of the actuator-sensor plate; and a second alignment pin attached to the actuator-sensor plate and extending from the surface of the actuator-sensor plate, wherein the first alignment pin is configured to engage with a first alignment opening defined by the fluid cassette and the second alignment pin is configured to engage with a second alignment opening defined by the fluid cassette, wherein the first alignment pin comprises: an alignment diameters a snap-in diameter; and a portion extending between the alignment diameter and the snap-in diameter, wherein the alignment diameter: (i) is closer to the surface of the actuator-sensor plate than the snap-in diameter, (ii) is larger than the snap-in diameter, and (iii) is the largest diameter of the first alignment pin, and wherein the portion of the first alignment pin extending between the alignment diameter and the snap-in diameter has a diameter that is less than each of the alignment diameter and the snap-in diameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798